11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Charail Dominique McDaniel,                  * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 28491-A.

Vs. No. 11-22-00080-CR                       * August 31, 2022

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has considered Charail Dominique McDaniel’s motion to dismiss
this appeal and concludes that the motion should be granted.        Therefore, in
accordance with this court’s opinion, the appeal is dismissed.